245 S.W.3d 243 (2007)
Katherine L. WELLBORN and William E. Wellborn, Appellants,
v.
Donald SELLERS and Loretta Sellers, Respondents.
No. WD 67240.
Missouri Court of Appeals, Western District.
October 16, 2007.
Robert E. Wonder, Kansas City, MO, for appellants.
Scott K. Friedrich, Harrisonville, MO, for respondents.
*244 Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM.
Appellants William and Katherine Wellborn appeal a judgment in favor of Respondents Donald and Loretta Sellers concerning Appellants' Petition for Collection of Amount Owed. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).